           Case 3:18-cr-30051-MGM Document 129 Filed 12/03/19 Page 1 of 1



                                                             U.S. Department of Justice

                                                             Andrew E. Lelling
                                                             United States Attorney
                                                             District of Massachusetts
Main Reception: (413) 785-0235                               United States Courthouse
Facsimile:      (413) 785-0394                               300 State Street, Suite 230
                                                             Springfield, Massachusetts 01105-2926

                                                             December 3, 2019

FILED ON ECF WITHOUT ENCLOSURES
VIA EMAIL

Matthew Thompson, Esq.
Butters Brazilian LLP
699 Boylston Street, 12th Floor
Boston, MA 02116

Shawn Allyn, Esq.
Allyn & Ball
480 Hampden Street
Holyoke, MA 01040

                    Re:          United States v. Gregg A. Bigda and Steven M. Vigneault
                                 Crim. No. 18-CR-30051-MGM

Dear Counsel:

        Please find enclosed discovery in the above referenced case labeled with Bates numbers
US014201 through US014204. The government makes this production pursuant to the court-
ordered protective orders (Doc. Nos. 29, 82). The documents are marked as Sensitive Discovery
Material, subject to the protective orders. I have also emailed you a word-searchable production
log of all discovery produced to date.

       If you have any questions, please do not hesitate to call the undersigned Assistant U.S.
Attorney.

                                                             Very truly yours,

                                                             ANDREW E. LELLING
                                                             United States Attorney

                                                       By:   /s/ Deepika Bains Shukla________
                                                             DEEPIKA BAINS SHUKLA
                                                             Assistant U.S. Attorney
Enclosures
